Citation Nr: 0411907	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  98-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  This case was previously remanded in 
July 2000.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Since the Board's July 2000 remand, VA amended the provisions 
of 38 C.F.R. § 3.304(f)(3) (2003), to address a claim of 
entitlement to service connection to PTSD based on a personal 
assault.  Under the new regulation sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  Moreover, evidence of behavior changes 
following the claimed assault is relevant evidence, and such 
evidence includes, but is not limited to, a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Unfortunately, while the appellant was informed of this 
change in law in the August 2003 supplemental statement of 
the case, the record does not delineate who precisely is 
responsible for securing what evidence.  Under 38 U.S.C.A. 
§ 5103, specific notice delineating who is responsible for 
securing what evidence is required.

The veteran underwent a VA examination in April 2003.  
Although the entire claims file consisting of three volumes 
was made available to the examiner for review, the 
psychologist noted only reviewing summary reports, the DD 
Form 214, and a memorandum from the RO's veteran service 
center director.  The memorandum specifically forwarded the 
entire file for the purpose of review and interpretation, 
since it was unclear if any professional who previously 
diagnosed the veteran's illnesses had access to all of the 
records.  Significantly, a review of only the summaries 
prepared by others, e.g., the March 2002 RO prepared summary, 
does not meet the requirement that claims folders be reviewed 
in their entirety.  Hence, the Board agrees with the need for 
a thorough review prior to providing an opinion as this was 
not done at the time of examination.  In light of the 
foregoing, the veteran should be afforded another VA 
examination which takes into account his entire record, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Suttmann v. Brown, 5 Vet. App. 127 (1993). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who have treated him for PTSD since 
October 2000.  After securing any 
necessary release, the RO should obtain 
records from each healthcare provider the 
veteran identifies for association with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  The RO 
must specifically ask the veteran to 
submit relevant evidence in his 
possession that is not of record.  The RO 
must address whether the appellant was 
prejudiced by any failure on the part of 
VA to follow the chronological sequence 
set forth at 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159.

3.  Thereafter, the veteran should be 
scheduled for a VA examination with a 
psychiatrist to determine the nature and 
etiology of PTSD.  The claims folders 
must be made available to the examiner 
for review in conjunction with the 
examination.  Following their review of 
all of the evidence of record, to include 
this remand, the examiner should indicate 
whether the veteran meets the criteria 
for PTSD.  If so, he or she should 
provide an opinion as to whether it s at 
least as likely as not that PTSD is 
related to service or any events that 
occurred therein.  A complete rationale 
for all opinions provided is required.  
In offering an opinion, there should be a 
discussion of the veteran's pertinent 
history with citation to the records that 
support the conclusions.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

5.  The RO should review any examination 
report to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If any report is 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




